Order entered February 18, 2015.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00531-CV

                           JUAN CARLOS FLORES, Appellant

                                             V.

         CHASCO, INC. A/K/A CHASCO INTERIORS, INC., ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-09-14912-H

                                         ORDER
       Before the Court is appellees’ February 16, 2015, unopposed motion for extension of

time to file briefs. We GRANT the motion and ORDER appellees file their briefs not later than

March 16, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE